Citation Nr: 0522601	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA benefits purposes.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  The appellant seeks status as the 
veteran's surviving spouse for VA benefits purposes.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In November 2004, the Board denied the appellant's claim 
to be recognized as the surviving spouse of the veteran 
for VA benefits purposes.  The appellant appealed that 
decision to The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In April 
2005, the Court issued an Order which granted an unopposed 
motion from the appellee to remand the issue to the Board 
for readjudication.


FINDINGS OF FACT

1.  The preponderance of the probative evidence, including 
statements from the appellant that are contradictory in 
nature, and witness statements based on recollections of 
events that occurred over 50 years prior to their 
submission, is against a finding that the appellant and 
veteran were married by legal ceremony.  

2.  The appellant's assertion that she and the veteran 
lived together for 6 months during his WW II service is 
not in dispute but veteran was legally married to another 
woman and that time, and remained married to that woman 
until his death decades after; The Philippines does not 
recognize common law marriage of less than 5 years 
duration and the preponderance of the evidence is against 
a finding that the appellant was unaware that common law 
marriages of such short duration were not recognized in 
the Philippines.




CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  38 
U.S.C.A. §§ 101, 103, 5107(b) 1304, 1310, 1311, 1541 (West 
2002); 38 C.F.R. §§ 3.1, 3.52, 3.53, 3.205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Arguably the Veterans Claims Assistance Act (VCAA) does 
not apply in the instant case.  The only issue before the 
Board is whether the appellant may legally be recognized 
as the surviving spouse of the veteran.  How this 
determination is made is outlined in statute and 
regulation.  The United States Court of Veterans Appeals 
(Court) has held that when the interpretation of a statute 
is dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231- 32 (2000).  Nevertheless, 
as there is a factual dispute, the Board with consider 
whether the duties to notify and assist under VCAA have 
been met.

The RO January 2003 letter, Statement of the Case, along 
with a letter dated in June 2005, complied with the 
requirements of the VCAA for purposes of this case.  The 
January 2003 letter described the veteran's service-
connected status at the time of the veteran's death, the 
type of evidence that could establish entitlement to 
service connection for the cause of the veteran's death 
and dependency and indemnity compensation benefits, and 
the types of evidence that could establish that she was 
the veteran's surviving spouse during her lifetime 
notwithstanding the fact that that the veteran was married 
to another woman during his lifetime.  Collectively, these 
statements and the Statement of the Case issued to the 
appellant have notified her of the evidence considered, 
the pertinent laws and regulations and the reasons his 
claim was denied, and the relative burdens of the 
appellant and VA in producing or obtaining that evidence 
or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the above correspondence from the RO satisfied 
the notice requirements by: (1) informing the appellant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informing the 
appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to 
the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case, although the VCAA notice that 
was provided to the appellant does not contain the precise 
language of the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give 
to VA any evidence pertaining to her claim.  In its 
January 2003 VCAA notice, May 2003 letter,  and Statement 
of the Case, the RO informed the appellant of the evidence 
already of record and requested that she inform VA of any 
additional information or evidence that she wanted VA to 
obtain.  Thus, the failure to use the exact language of 38 
C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S.  Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  VCAA was provided to 
the veteran in January 2003, prior to the issuance of the 
May 2003 decision that is subject of this appeal.  
Additionally, the Board finds that prior to the May 2003 
RO decision and subsequently, the appellant has been 
presented opportunities to present any evidence in her 
possession or that he could obtain that would substantiate 
his claim.  Thus, the Board finds that the appellant 
received VCAA notice at the required time in this case.  

There is no indication in the record and no argument 
raised on appeal concerning any existing outstanding 
evidence that could change the critical facts in this 
case.  The Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

In this appeal, a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

As all notification has been given and all relevant 
available evidence has been obtained, the Board concludes 
that any deficiency in compliance with the VCAA has not 
prejudiced the parties, and is, thus, harmless error.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran served on active duty from January 1943 to 
December 1945.  On a portion of the veteran's Physical 
Examination and Induction report dated November 1942, he 
was indicated to be single.  On a portion of the report 
dated January 1943, the veteran indicated his wife, M.B., 
as the first person to be notified in case of emergency.

The veteran submitted an original application for VA 
benefits in December 1945. The application showed that he 
had been married once, to his current wife, since January 
1943.  He indicated that he had a child with his wife.  
The child was born in November 1943.  A March 1947 
application for benefits from the veteran indicated the 
same.  Both applications noted that he lived with his 
spouse in New Jersey.

In August 1951, the RO received a letter from the 
appellant's father that an American soldier, the veteran, 
during the fight for liberation of the Philippines had met 
and "wooed" his daughter, and that a child was born out of 
this relationship.  Her father stated that the soldier had 
promised to return for the appellant, yet he was not heard 
from again.  He requested monetary assistance for raising 
the child.  

In response to an inquiry from the RO, in December 1951 
the State Registrar for the Department of Health of New 
Jersey, provided a certified copy of the veteran's 
certificate of marriage to M.B.  The marriage took place 
in January 1943.  

In an affidavit dated in January 1952, the appellant, 
living in the Philippines, wrote that she and the veteran 
fell in love while he served in the Philippines in 1945, 
that they lived together for a time as husband and wife, 
and that during said time he avoided the subject of 
marriage.  She wrote that in September 1945, he returned 
to the Unites States.  At the time the appellant was five 
months pregnant with their child.  She wrote that the 
veteran had assured her that he would return. 

In February 1952, the RO received a February 1946 
Certificate of Baptism of the appellant's daughter with 
the veteran, for which it obtained a translation into 
English.  The document indicated that the date of the 
baptism was in February 1946 and that their daughter was 
born in December 1945.  It also stated that their daughter 
was legitimate, that the veteran was the father, that the 
appellant was the mother, and that the birth took place in 
the Republic of the Philippines.  When the certificate was 
issued, the veteran was no longer in the Philippines when 
the baptismal certificate was executed. 

Over the years during the veteran's lifetime, beginning in 
1951, VA apportionment of benefits was sought by the 
appellant, living in the Philippines, on behalf of her 
daughter.  Multiple letters from the RO to the appellant, 
to include an August 1955 letter, informed her that the 
veteran had not received VA benefits since 1948, he could 
not be located, and that under the circumstances there was 
no apportionment that would be payable to her on behalf of 
her child.  The veteran was service-connected for 
hepatitis and malaria, but had been reduced to the 
noncompensable (0 percent) level in May 1948.  That the 
appellant's daughter was also the daughter of the veteran 
appears never to have been disputed by anyone. 

In August 1986 the appellant's daughter contacted VA on 
her mother's behalf, to request benefits for the 
appellant, in connection with the veteran's compensation.  
A letter from the RO, notified her that the veteran had 
died and benefits could only be paid to a spouse legally 
married to the veteran.  His death certificate indicated 
that he died in January 1985.  It noted that he was 
married. 

A letter from the appellant received in May 2002, stated 
that she was the legitimate wife of the veteran.  She also 
reported that they had been legally married sometime in 
1945.  Along with this letter she submitted a witness 
joint affidavit dated in January 2002, stating that the 
appellant and the veteran had been legally married in 
March 1945.

The appellant also produced an October 2002 letter from 
the Republic of the Philippines Office of the Civil that 
showed that all records of marriages performed from 1931 
to 1945 were lost and destroyed during the Second World 
War.  The letter also noted that for every registered 
marriage the office would submit a copy of the Certificate 
of Marriage, to the Office of the Civil Registrar General, 
hence a party interested in verifying a registered 
marriage should seek the records from the archives of said 
office.  

Thereafter, the RO received statements from the 
appellant's family members and former neighbors indicating 
that the appellant lived with the veteran in the 
Philippines during his period of service in the 
Philippines, and that they were married in a civil 
ceremony at a church in the Philippines during this time.

In August 2003, the appellant submitted a notice of 
disagreement, wherein she denied having previously 
submitted  the January 1952 affidavit.  In support of her 
claim she indicated that the baptismal certificate of her 
daughter showed that the child was registered as 
legitimate.  In further support of her allegations, she 
pointed out that a VA August 1955 letter did not dispute 
her marital status to the veteran or her potential 
entitlement to VA benefits.  In a letter dated in March 
2004, the appellant reported that her statements regarding 
her legal marital status in the January 1952 affidavit 
were not true.  

Law and Regulations

In order to establish entitlement to death-related 
benefits, the appellant must have been the veteran's 
surviving spouse.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 
(West 2002).

In order to be entitled to death benefits as a "surviving 
spouse" of a veteran, the claimant is a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j), who was the spouse of 
the veteran at the time of the veteran's death, and: (1) 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, 
or procured by, the veteran without the fault of the 
spouse; and (2) except as provided in 38 C.F.R. § 3.55, 
has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other 
person.  38 C.F.R. § 3.50; see also 38 U.S.C.A. §§ 101(3), 
1541 (West 2002).

The legal existence of a marriage for VA purposes is 
governed by "the law of the place where the parties 
resided at the time of the marriage or the law of the 
place where the parties resided when the rights to 
benefits accrued."  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j); see also Badua v. Brown, 5 Vet. App. 472, 474 
(1993).  In this case, the appellant has submitted 
evidence that she was married to the veteran  in 1945, in 
the Philippines.  As such, Philippine law governs 
determinations as to whether those marriages, and any 
terminations thereof, were valid.  See Brillo v. Brown, 7 
Vet. App. 102, 105 (1994).

Article 83 of the Civil Code of the Philippines provides 
that any marriage contracted by a person during the 
lifetime of the first spouse of such person with any other 
person shall be illegal and void from its performance 
unless "the first marriage was annulled or dissolved; or 
the first spouse had been absent for seven consecutive 
years at the time of the second marriage without the 
spouse present having news of the absentee being alive, or 
if the absentee, though he has been absent for less than 
seven years, is generally considered as dead and believed 
to be so by the spouse present at the time of contracting 
such subsequent marriage, or if the absentee is presumed 
dead.  The marriage so contracted shall be valid in any of 
the three cases until declared null and void by a 
competent court."  Badua v. Brown, supra; Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995).  Under Article 41 of 
the New Family Code of the Philippines, the time for 
presumption of death to arise has been shortened to four 
years, and the spouse present must have a well-founded 
belief that the absent spouse was already dead.  See 
Republic of the Philippines v. Nolasco, 1993 Philippine S. 
Ct. Lexis 5633 (1993).

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of 
the solemnizing officer; (2) a valid marriage license 
except in cases provided for in Chapter 2 of this Title; 
and (3) a marriage ceremony which takes place with the 
appearance of the contracting parties before the 
solemnizing officer and their personal declaration that 
they take each other as husband and wife in the presence 
of not less than two witnesses of legal age.

Article 4 of the New Family Code of the Philippines 
provides that the absence of any of the essential or 
formal requisites shall render the marriage void ab 
initio, except as stated in Article 35(2).

Marriage can be established by a copy or abstract of the 
public record of marriage containing sufficient data to 
identify the parties, the date and place of marriage, and 
the number of prior marriages if shown on the official 
record.  See 38 C.F.R. § 3.205(a) (2004).  In the absence 
of conflicting information, proof of marriage that meets 
the requirements of 38 C.F.R. § 3.205(a), together with 
the claimant's statement concerning the date, place, and 
circumstances of dissolution of any prior marriage, may be 
accepted as establishing a valid marriage, provided that 
such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as 
valid.  See 38 C.F.R. § 3.205(b).

In addition, VA will accept the written statement of a 
claimant as proof of marriage for purposes of determining 
entitlement to benefits as long as the statement contains 
the month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
spouse's social security number.  38 C.F.R. § 3.204(a)(1) 
(2004).  Other evidence is required under certain 
circumstances such as where the claimant's statement on 
its face raises a question of its validity or the 
claimant's statement conflicts with other evidence of 
record.  See 38 C.F.R. § 3.204(a)(2) (2004) (requiring 
evidence of the types indicated in 38 C.F.R. §§ 3.205 
through 3.211).  Sections 3.205 to 3.207 of title 38 of 
the Code of Federal Regulations prescribe basic evidence 
relating to marriage and divorce.

In cases involving alleged common-law marriages, there 
must be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements 
of one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances 
concerning the alleged marriage, such as the agreement 
between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates 
of residences, and whether children were born as the 
result of the relationship.  This evidence should be 
supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods 
of cohabitation, places of residences, whether the parties 
held themselves out as husband and wife, and whether they 
were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

Under Article 34 of the New Family Code of the 
Philippines, no license shall be necessary for the 
marriage of a man and a woman who have lived together as 
husband and wife for at least five years without any legal 
impediment to marry each other.  The contracting parties 
shall state the foregoing facts in an affidavit before any 
person authorized by law to administer oaths.  The 
solemnizing officer shall also state under oath that he 
ascertained the qualifications of the contracting parties 
and found no legal impediment to the marriage.

Analysis

The evidence of record is in conflict as to whether the 
veteran and the appellant were ever legally married.  From 
August 1951, when the RO first received a letter from the 
appellant's father requesting monetary assistance for 
raising the appellant's child, until August 1986 when the 
RO informed the appellant that the veteran had died and VA 
benefits could only be paid to a spouse legally married to 
the veteran, no assertions had been made by the appellant 
or on her behalf, that she was married to the veteran.  In 
fact, in her affidavit dated in January 1952, the 
appellant reported that she and the veteran fell in love 
while he served in the Philippines in 1945, that they 
lived together for a time as husband and wife, and that he 
avoided the subject of marriage.  In May 2002, over 50 
years since she first contacted VA and was notified that 
benefits could only be paid to a spouse legally married to 
the veteran, the appellant stated that she was the 
legitimate wife of the veteran, whom she legally married 
sometime in 1945.  

The Board finds that the appellant's first statement 
denying a legal marriage between the veteran and her, is 
more probative than the statements submitted after May 
2002.  Although the appellant has recently argued that the 
January 1952 affidavit lacked merit and should be 
discarded, the Board notes that it was prepared at a time 
when her recollection of the events that transpired 
between the veteran and her, and which lead to the birth 
of her daughter, were fresh in her memory.  By contrast, 
the appellant's accounts of a marriage between the veteran 
and her, first appeared in May 2002, decades after the 
alleged fact and when she was advanced in years and more 
prone to inaccurate recollection.  Accordingly, greater 
weight is given to the appellant's contemporaneous January 
1952 affidavit over her more recent statements.  

Moreover, in Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), the U.S. Court of Appeals for Veterans Claims held 
that credibility can be impeached generally by a showing 
of "interest, bias, [or] inconsistent statements."  Here, 
it appears that the appellant's statements produced after 
May 2002 (flatly contradicting her first January 1952 
statement), were motivated by a desire to avoid denial of 
her claim.  She clearly has a significant financial 
interest in the outcome of these proceedings.  In light of 
her first, and more probative statement, the Board finds 
that her statements and the lay statements made over 50 
after the January 1952 affidavit, are not credible.  

Additionally, in her August 2003 notice of disagreement, 
she indicated that the baptismal certificate of her 
daughter showed that the child was registered as 
legitimate, thus proving that she had been legally married 
to the veteran.  However, the Board notes that when the 
certificate was executed the veteran was no longer 
physically in the Philippines, nor had he contacted the 
appellant.  A review of the evidence shows that it is 
probable that the veteran never knew that the appellant 
had given birth to the child.  Finally, she stated that an 
August 1955 VA  letter did not dispute her marital status 
to the veteran or her potential entitlement to VA 
benefits.  The Board notes that said communications from 
the VA at the time, to include the August 1955 letter, 
merely addressed that the veteran had not received VA 
benefits since 1948, he could not be located, and that 
under the circumstances there was no apportionment that 
would be payable to her on behalf of her child.  No 
determination was made as to her marital status to the 
veteran or her potential entitlement to VA benefits.

As the appellant's statements are contradictory, 
additional evidence is needed to substantiate her claim.  
The appellant was unable to produce a copy or abstract of 
the public record certifying her marriage to the veteran.  
Instead, she submitted an October 2002 letter from the 
Republic if the Philippines Office of the Civil  that 
showed that all records of marriages performed from 1931 
to 1945 were lost and destroyed during the Second World 
War.  However, the letter also noted that for every 
registered marriage the office would submit a copy of the 
Certificate of Marriage, to the Office of the Civil 
Registrar General, hence a party interested in verifying a 
registered marriage should seek the records from the 
archives of that office.  There is no evidence in the file 
that the appellant made any efforts to obtain verification 
of  her marriage to the veteran with the Office of the 
Civil Registrar General.

Accordingly, aside from her own statements received after 
May 2002, which lack credibility, the only evidence in the 
file supporting her contention that she contracted a valid 
marriage to the veteran pursuant to the laws of the 
Philippines, are the witness statements from members of 
the  appellant's family and former neighbors, indicating 
that she lived with the veteran in the Philippines during 
his period of service in the Philippines, and that they 
were married in a civil ceremony at a church in the 
Philippines during this time.  These witness statement are 
weakened by recollection of events that occurred over half 
a century prior to their submission.  Additionally, as 
noted above since there is a conflict in the evidence of 
record, the witness statements alone are not sufficient to 
substantiate the appellant's alleged marriage to the 
veteran.  See 38 C.F.R. §§ 3.204(a)(2), 3.205 through 
3.211.  Given the lack of credibility of the appellant's 
statements on the matter, the Board finds that the 
statements procured by the appellant in an attempt to 
support her recent allegation that she was legally married 
to the veteran in a civil ceremony, more than 50 years 
after the alleged ceremony, are simply not credible.
 
The Board has considered the fact that the appellant and 
veteran lived together as cohabitation spouses and that 
their relationship produced a child.  For VA compensation 
purposes, the term "marriage" means a marriage valid under 
the law of the place where the parties resided at the time 
of the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).  In Colon v. Brown, 9 Vet. 
App. 104 (1996), the United States Court of Appeals for 
Veterans Claims (Court) determined that in cases whether 
there is an impediment to entering into a common-law 
marriage, if the appellant was unaware of the impediment, 
then an otherwise invalid common-law marriage could be 
deemed valid.  In this case, the veteran and the appellant 
were residents of the Republic of the Philippines, and 
Under Article 34 of the New Family Code of the 
Philippines, while no license shall be necessary for the 
marriage of a man and a woman who have lived together as 
husband and wife without any legal impediment to marry 
each other, it must be of at least  5 years duration.  In 
this case, the appellant has indicated that she lived with 
the veteran for less than one year.  While the appellant 
may not have aware of the fact that the veteran was 
already married, at no time has she or anyone on her 
behalf claimed that she lived with the veteran for 5 years 
or more; rather , she has consistently said that they 
lived together for 6 months.   

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the 
fault of the surviving spouse.  Temporary separations 
which ordinarily occur, including those caused for the 
time being through fault of either party, will not break 
the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent 
on the part of the surviving spouse to desert the veteran, 
the continuity of the cohabitation will not be considered 
as having been broken.  State laws will not control in 
determining questions of desertion; however, due weight 
will be given to findings of fact in court decisions made 
during the life of the veteran on issues subsequently 
involved in the application of this section.  38 C.F.R. § 
3.53(b).

In addition, the United States Court of Appeals for 
Veterans Claims ("the Court") has held that 38 U.S.C.A. § 
101(3) and 38 C.F.R. § 3.50(b)(1) have set forth a two-
part test to determine whether a spouse can be deemed to 
have continuously cohabited with a veteran even if a 
separation has occurred.  Gregory v. Brown, 5 Vet. App. 
108 (1993).  First, the spouse must be free of fault in 
the initial separation.  Second, the separation must have 
been procured by the veteran or due to his misconduct.  
The Court found that the "without fault" requirement of 
the law was not a continuing one.  Rather, the finding of 
fault or without fault is to be determined on the basis of 
an analysis of the conduct at the time of separation.  See 
38 C.F.R. § 3.53(a).

In this case, however, the evidence does not support a 
"deemed valid marriage" as the there is no credible 
evidence that the appellant and veteran were legally 
married.  She has essentially conceded that her 
cohabitation with the veteran, which was less than 1 year, 
was not enough to make their marriage legal, as she claims 
that they had a marriage ceremony.  In short, the 
appellant does not contend, nor does the evidence reflect 
otherwise, that she was unaware that common law marriages 
of less than 5 years duration were not recognized in the 
Philippines.  Rather, she concedes that the marriage was 
only legal after the marriage ceremony.  As such, the 
appellant's argument is based on the fact that although 
she was legally married to the veteran for less than one 
year, she should be considered the veteran's surviving 
spouse for VA purposes due to her entire relationship with 
the veteran, during which they lived together as husband 
and wife.  Under these circumstances, 38 C.F.R. § 3.53(a) 
is of no benefit to the appellant; even assuming that the 
separation was through no fault of the appellant and 
procured by misconduct of the veteran, the regulation in 
question mandates that the spouse must be free of fault in 
the initial separation.  (Emphasis added.).  Gregory, 
supra.  In view of the Board's findings above, the 
appellant was not a spouse within the meaning of the cited 
legal authority at the time of the separation from living 
with the veteran for 6 months.  One could argue that the 
appellant had no opportunity to become a legal spouse 
because of the veteran's misconduct (leaving) but the 
plain meaning of the regulation is clear and the appellant 
was not a spouse at the time of the termination of the 
relationship.  To hold otherwise could lead the absurd 
result that living together for a month, a week, indeed a 
day terminated by a veteran's leaving could be sufficient 
to be deemed a valid marriage with consideration of 
38 C.F.R. § 3.53(a).  

The Board acknowledges the appellant's contentions, and it 
is apparent that the parties resided as husband and wife 
for less than one year.  However, as discussed, the 
appellant does not meet the criteria necessary for 
establishing status as a surviving spouse for VA purposes.

In summary, the Board finds that the preponderance of the 
probative evidence, including statements from the 
appellant that are contradictory in nature, and witness 
statements based on recollections of events that occurred 
over 50 years prior to their submission, is against a 
finding that the appellant and veteran were married by 
legal ceremony.  Further, the appellant's assertion that 
she and the veteran lived together for 6 months during his 
WW II service is not in dispute but The Philippines does 
not recognize common law marriage of less than 5 years 
duration and the preponderance of the evidence is against 
a finding that the appellant was unaware of that common 
law marriages of such short duration were not recognized 
in the Philippines.  .

In view of the foregoing discussion, the Board is unable 
to conclude that the appellant and the veteran entered 
into a valid or "deemed valid" common-law marriage in the 
Republic of the Philippines.  38 U.S.C.A. §§ 101, 103; 38 
C.F.R. §§ 3.1(j), 3.50, 3.52.  As such, her contentions 
simply do not provide a basis on which her claim may be 
granted.  Accordingly, entitlement to death pension 
benefits is not warranted.

Pursuant to the appellee's unopposed Motion for Remand 
noted in the introduction to this decision, the Board must 
also address the question of whether the contested claims 
procedures are applicable.  A claim for an apportionment 
is a "contested claim" and is subject to special 
procedural regulations as set forth in 38 C.F.R. §§ 
19.100, 19.101, and 19.102.  The Board finds that, as the 
veteran's recognized widow is not in receipt of any 
compensation benefits at this time, and this appeal must 
be denied, there is no prejudice by the Board's 
consideration of the claim without providing contested 
claims procedure notice.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1995).


ORDER

The appellant's claim for recognition as the veteran's 
surviving spouse for purposes of eligibility for VA death- 
related benefits is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


